Case: 19-50720      Document: 00515338635         Page: 1    Date Filed: 03/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 19-50720
                                                                                 Fifth Circuit

                                                                               FILED
                                 Conference Calendar                     March 10, 2020
                                                                          Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

DENNIS EDWARD STEPHEN,
also known as Dennis Stephen, also known as Dennis E. Stephen,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 5:18-CR-602-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Dennis Stephen has


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50720   Document: 00515338635     Page: 2   Date Filed: 03/10/2020


                                No. 19-50720

moved to withdraw and has filed a brief per Anders v. California, 386 U.S. 738
(1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Stephen has
not filed a response. We have reviewed counsel’s brief and the relevant por-
tions of the record. We concur with counsel’s assessment that the appeal pre-
sents no nonfrivolous issue for appellate review. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibil-
ities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2